Exhibit 4.2 INNOVATIVE FOOD HOLDINGS, INC. CERTIFICATE OF STOCK OPTION AGREEMENT To purchase shares of Common Stock , 20 Innovative Food Holdings, Inc., a Florida corporation (the “Company”), hereby certifies that (the “Optionee”) has been granted an Option to purchase shares of Common Stock, pursuant to the terms and conditions here and is exercisable as follows: 1. Date of Grant:, 20 2. Exercise Price:$ 3. Vesting:This Option is fully exercisable as of the date hereof. Termination: This Option shall not be exercisable after 5:00 p.m. NYC Time on , 20. of Option: The Optionee shall notify the Company by written notice in the form of the Option Exercise Form annexed hereto, sent by registered or certified mail, return receipt requested, addressed to its principal office, or by hand delivery to such office, attention Secretary, properly receipted, as to the number of shares of Common Stock which the Optionee desires to purchase under this Option, which written notice shall be accompanied by the Optionee’s check payable to the order of the Company for the full option price of such shares of Common Stock.As soon as practicable after the receipt of such written notice, the Company shall, at its principal office, deliver to the Optionee a certificate or certificates issued in the Optionee’s name evidencing the shares of Common Stock so purchased by the Optionee hereunder. THIS OPTION IS SUBJECT TO THE TERMS OF THE COMPANY’S 2 INNOVATIVE FOOD HOLDINGS, INC. By: Name: Title: OPTIONEE: Name: OPTION EXERCISE FORM Innovative Food Holdings, Inc. 28411 Race Track Road Bonita Springs, FL 34135 The undersigned hereby exercises the right to purchase shares of Common Stock pursuant to and in accordance with the terms and conditions of the Option granted , 20, and herewith makes payment of $ therefor, and requests that a certificate for such shares be issued in the name of the undersigned and be delivered to the undersigned at the address stated below, and, if such number of shares shall not be all of the shares subject to such Option, that a new Certificate of Stock Option Agreement of like tenor for the balance of the shares purchasable thereunder be delivered to the undersigned at the address stated below. Date: Address: Name:
